 Case 6:14-cv-00047-RSB-BWC Document 214 Filed 06/23/20 Page 1 of 2

                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                                                                                      United States District Court

                                                                                  By CAsbell at 2:18 pm, Jun 23, 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 WASEEM DAKER,

                 Plaintiff,                                CIVIL ACTION NO.: 6:14-cv-47

          v.

 PATRICK HEAD, et al.,

                 Defendants.


                                           ORDER

         Presently before the Court is Defendants’ Motion for Protective Order. Doc. 169. After

considering Defendants’ Motion, Plaintiff’s Response thereto, doc. 192, and Defendants’ Reply,

doc. 196, and for good cause, this Court GRANTS Defendants’ Motion. Defendants are hereby

relieved from responding to any of Plaintiff’s pending or subsequent motions and filings in this

action, including those docketed on June 9, 2020, unless otherwise ordered to do so by this

Court.

         “District courts have inherent power to manage their dockets.” Velez v. Reynolds, 770 F.

App’x 528, 529 (11th Cir. 2019). Even the “right of access [to the courts] may be

counterbalanced by the traditional right of courts to manage their dockets and limit abusive

filings.” Cofield v. Ala. Pub. Serv. Comm’n, 936 F.2d 512, 517 (11th Cir. 1991). The Eleventh

Circuit has recognized that “courts may take other, more creative, actions to discourage

hyperactive litigators as long as some access to the courts is allowed.” Id. at 518. Furthermore,

it is within the Court’s authority to change the time for a party to respond to a pending motion.

See Local R. 7.5.
 Case 6:14-cv-00047-RSB-BWC Document 214 Filed 06/23/20 Page 2 of 2



       As repeatedly stated by the Eleventh Circuit, “Waseem Daker is . . . a serial litigant who

has clogged the federal courts with frivolous litigation by submit[ting] over a thousand pro se

filings in over a hundred actions and appeals in at least nine different federal courts.” Daker v.

Robinson, 802 F. App’x 513, 514 (11th Cir. 2020) (citation and quotations omitted); see also

Daker v. Toole, 138 S. Ct. 234, 234 (2017) (“[P]etitioner has repeatedly abused this Court’s

process.”). In this case alone, Plaintiff has filed over twenty motions in the past six months,

many of them seeking similar relief as previously filed motions. Plaintiff’s filings with the Court

in this case have become overly burdensome. Plaintiff’s filings are often boilerplate, duplicative,

and tangential to the merits of Plaintiff’s claims. Accordingly, the Court finds the requested

relief in the form of Defendants being relieved from responding to Plaintiff’s pending or

subsequent motions and filings in this action, unless otherwise directed to do so by this Court, is

appropriate in this circumstance. The Court is not limiting Plaintiff’s right of access, but rather

is relieving Defendants from the burden of responding to an overly litigious Plaintiff. This is a

narrow and circumscribed limitation that preserves Plaintiff’s ability to access the courts while

managing the Court’s docket and the impacts created by Plaintiff’s deluge of filings.

       In light of the above, the Court GRANTS Defendants’ Motion for Protective Order, doc.

169. The Court DENIES as moot Defendants’ Motion for Extension of Time to Respond to

Plaintiff’s June 9, 2020 filings, doc. 209, and Defendants’ Request for Telephone Status

Conference, doc. 211.

       SO ORDERED, this 23rd day of June, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA


                                                  2
